PER CURIAM.
We granted the petition for appeal in this case to consider whether the Court of Appeals correctly ruled that the trial court did not err (1) in ruling that the evidence was sufficient to support the defendant’s conviction of second-degree felony murder pursuant to Code § 18.2-33; and (2) in instructing the jury.
We have considered the questions, and, for the reasons stated in the opinion of the Court of Appeals reported in 11 Va. App. 369, 398 S.E.2d 698 (1990), we will affirm the decision.

Affirmed.